Title: From George Washington to Thomas Paine, 10 September 1783
From: Washington, George
To: Paine, Thomas


                  
                     Sir,
                     Rocky Hill Septr 10th 1783
                  
                  It is sometime since I was favored with your Letter of the 22d of July—not however by the Gentleman for whose benefit it was written—him I have not yet seen—when I do, I shall take pleasure in shewing him every civility in my power agreeably to your wishes.
                  But for an expression in your letter which led me to expect that another on a more interesting subject would soon follow (but which is not yet come to hand) I should have acknowledged the receipt of it long ago.  I have learnt since I came to this place that you are at Border Town; whether for the sake of retirement or oeconomy I know not, be it either for both or whatever it may, if you will come to this place & partake of my Board I shall be exceedingly happy to see you at it.  Your presence may remind Congress of your past Services to this Country, & if it is in my power to impress them, command my best exertions with freedom, as they will be rendered chearfully by one who entertains a lively sense of the importance of your works & who with much pleasure subscribes himself Your sincere friend and Most Obedt Hble Servt
                  
                     Go: Washington
                  
               